Citation Nr: 0824890	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  02-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim with regard to entitlement to 
service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for systemic lupus 
erythematosis (SLE).

4.  Entitlement to an increased (compensable) evaluation for 
service-connected defective hearing in the left ear.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from November 1966 to August 
1970.  He was born in 1944.

This appeal to the Board of Veterans' Appeals (Board) was 
brought from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2004, the Board held that new and material evidence 
had not been submitted to reopen the veteran's claims for 
entitlement to service connection for right ear hearing loss 
and a chronic left shoulder disability to include residuals 
of a healed fracture.  (The veteran's premise with regard to 
the left shoulder disability was that any pre-service 
problems had been aggravated therein, including by injury).  
The Board remanded the issues shown as ## 1, 2, and 4 on the 
first page.  The appeal with regard to issue #3 was merged 
with the earlier appeal in February 2008.  

Since the Board's aforementioned decision, while the veteran 
has again endeavored to re-raise the issue relating to his 
left shoulder, it must be noted that the Board already 
rendered a decision on that matter in July 2004, which 
resolved the matter in the context of this current appeal.  
He has also raised several other issues which have not been 
perfected on appeal, and are not part of the current 
appellate review.

The current VA Form 21-22 reflecting the power of attorney 
for the veteran is with DAV, signed in February 2002.  The 
veteran has indicated that as an incarcerated person, he has 
submitted information with regard to his claim through a 
named individual associated with the Jeff Dicks Medical 
Coalition, which he stated in a letter dated in April 2008 
was in addition to his veterans' service representative.  
There is nothing to reflect that DAV is not his current 
representative of record, and written presentations have been 
on his behalf by that organization throughout the appeal, 
most recently in Washington, DC, in May 2008. 



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of whether new and material 
evidence had been submitted to reopen his claim with regard 
to entitlement to service connection for hypertension.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has PTSD of 
service origin. 

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has SLE of 
service origin. 

4.  The competent audiological evidence of record sustains 
that the veteran has had audiometric findings reflecting pure 
tone responses of no more than level II-III in the service-
connected left ear, and his non-service-connected right ear 
is considered to have normal hearing (level I).


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of whether new and material evidence has been 
submitted to reopen his claim with regard to entitlement to 
service connection for hypertension, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).

3.  Service connection for SLE, with or without 
complications, is not warranted.  38 U.S.C.A. §§ 101(24), 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.326 (2007).

4.  The criteria for an increased (compensable) evaluation 
for service-connected defective hearing in the left ear are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.85-4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran filed his claim for service connection for PTSD 
in September 2002 and, after records were sought and acquired 
from a variety of sources as identified by the veteran, a 
rating action in January 2002 denied the claim.  He filed a 
Notice of Disagreement (NOD) in March 2002 in which he 
delineated his claimed stressors.  Additional records were 
sought, and an SOC was issued in June 2002.  He filed a VA 
Form 9, his Substantive Appeal, in July 2002.  In March 2003, 
he submitted an additional statement clarifying his alleged 
in-service stressors.  The Board remanded that issue in July 
2004.  Additional records were sought, and the veteran 
submitted statements which are in the file.  Attempts have 
been made to secure additional data, and all available 
service records are now in the file.

The Board notes that efforts had earlier been unsuccessful in 
examining the veteran, due to his incarceration in a Texas 
Department of Criminal Justice (TDCJ) facility.  The Court 
has held that VA must tailor its assistance to the peculiar 
circumstances of obtaining examination of an incarcerated 
claimant.  Bolton v. Brown, 8 Vet. App. 185 (1995).  The 
Bolton Court indicated that alternative means to obtain 
examination of an incarcerated claimant include:  (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets; or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.  A VA examination was canceled in February 2001 
when the prison authorities notified VA that the veteran was 
a murderer and high escape risk; and said that they 
determined that having the veteran come to the hospital was a 
poor idea as he was a security risk.  

The Board remanded the case in 2004, in part to ascertain 
whether there might be some other alternative whereby the 
veteran could be examined.  Repeated attempts were made to 
obtain some sort of report or examination via the prison 
system; reports for these contacts are in the file.  VA 
medical center memoranda are also in the file from May 2005 
to the effect that, since the veteran was considered a high 
escape risk and convicted murderer, and on advice of the 
correctional unit wherein he was incarcerated, the VA 
facility declined to accept his presence for such an 
examination.  After two unproductive requests for an in-
prison examination on other then-pending issues, the Board 
provided an additional special opportunity for the veteran to 
submit additional evidence.  The veteran submitted 
information relating to the prison system and certain aspects 
thereof, including as related to his situation.  He also 
included statements relating to another disability, not 
pertinent here.  An SSOC was issued in October 2005.  

In December 2005, he filed a claim for SLE, and development 
was undertaken in that regard.  He also provided the names of 
other private physicians who had seen him in the 1970-1972 
period for what he described as hypertension, anxiety, and a 
suicide attempt, as well as undiagnosed lupus.  VA attempted 
to obtain such records, but the facility indicated they were 
no longer available because they maintained records for only 
20 years.  The veteran has since argued that records should 
be made available by that facility, since they were paid by 
insurance.  The Board would note that these cited records 
were not merely withheld but physically not available; that 
they had been destroyed in the regular course of business 
after 20 years and not just because they belonged to a given 
individual; and accordingly, they could not be produced.  

A Dingess letter was sent to him in March 2006.  A rating 
action on the SLE claim was issued in May 2006.  He filed his 
NOD in May 2006 and an addendum in June 2006.  His SLE claim 
has been amended to include various symptoms such as 
tiredness, arthritis, extreme stress, headaches, sleeping 
problems, etc.  The VARO noted that these were not new and 
separate claims but merely parts of the SLE claim, and 
treated them accordingly.  A comprehensive SSOC was issued in 
September 2006 and again in February 2007.  Under 
circumstances having nothing to do with the current VA claim, 
the veteran was moved in the interim (apparently in March 
2005 or so) to another prison facility where some 
examinations were possible, and are in the file.  His VA Form 
9 was filed in March 2007.

A TDCJ Offender Information Detail sheet is now of record 
showing that the veteran was sentenced in March 1994 for a 
murder offense, committed in August 1993, to a term of 50 
years in prison, with a maximum sentence date of August 2043.

Throughout, the VARO sent him an explanatory letters, SOC and 
SSOC's, etc.  In the aggregate, the Board finds that the RO 
has satisfied the duty to notify and assist under the VCAA.  
The content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  He was advised of his opportunities to submit 
additional evidence after which additional data was obtained 
and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither the veteran 
nor his representative has suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance.

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated in Vasques-Flores, supra. 

Thus, any absence of information was harmless error and, to 
whatever extent the any decision of the Court requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the veteran and any presumption of error as to 
VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection Issues

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  Secondary service connection may also be granted 
where the evidence shows that a chronic disability has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's own personal opinion that his disabilities are 
of service origin is entitled to minimal probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Even recent judicial refinements of that Espiritu premise 
would not benefit the veteran in this case, given the nature 
of the evidence of record herein.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms).

In this case, the veteran has stated that he wants additional 
VA benefits so that he can add funds to his legal defense 
account, and he contends that he is unlawfully incarcerated.  
It would be inappropriate for the Board to further address 
these aspects of the case, which are beyond our jurisdiction.  
However, although irrelevant to the adjudication of the 
specific issues at hand, and for purposes of clarification 
only, the Board would note that under 38 C.F.R. § 3.665(a), 
any person who is incarcerated in a Federal, State, or local 
penal institution for a period in excess of 60 days for 
conviction of a felony shall not be paid compensation in 
excess of the amount specified in 38 C.F.R. § 3.665(d), from 
the 61st day of incarceration.  Under that section, a veteran 
who has a combined rating of 20 percent or more shall not be 
paid compensation in excess of the amount payable for a 
disability evaluated as 10 percent disabling beginning on the 
61st day of incarceration.  38 U.S.C.A. § 1114(a).  See also 
38 U.S.C.A. § 5313.

A.  Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim with regard to 
entitlement to service connection for hypertension was fully 
developed by the RO and certified to the Board on appeal. 

In a July 2006 written statement the veteran withdrew his 
appeal on the issue of whether new and material evidence has 
been submitted to reopen his claim with regard to entitlement 
to service connection for hypertension.  He specifically 
stated at that time that "in light of no prison examination 
for cardiovascular-renal disease causing hypertension, I will 
drop hypertension claim."  He has since confirmed that 
decision by not including the issue on a new Substantive 
Appeal, a VA Form 9, and in other communications.

Hence, there remains no allegation of error of fact or law 
for appellate consideration as to that issue.  Thus, the 
Board does not have jurisdiction to review it and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c). 

B.  PTSD and SLE 

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of any claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  The requisite additional evidence may be 
obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.304(f) (2006); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  As noted above, the 
evidence necessary to establish the occurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record does not actually substantiate the 
reasonable likelihood of a current medical diagnosis of PTSD, 
and the veteran has not provided any corroborative 
information so that any alleged in-service stressors could be 
researched by military authorities.  Thus, whether PTSD has 
been objectively found to be etiologically linked with one or 
more confirmed stressors becomes hypothetical in this case.  
See 38 C.F.R. § 3.304(f).




In Cohen v. Brown, supra, the Court clarified the analysis to 
be followed in adjudicating a claim for service connection 
for PTSD.  The Court pointed out that VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52,695-702 (1996).  Therefore, the Court took judicial notice 
of the diagnostic criteria requiring that a person 
experienced, witnessed, or was confronted with a traumatic 
event which generated a response involving intense fear, 
helplessness, or horror, with the question of whether such 
claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. 

Nothing in Cohen, however, negates the need for a non-combat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).

Cases involving allegations of non-combat personal assault 
fall within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran complains.  
Therefore, evidence from sources other than the veteran's 
service records may corroborate an account of a stressor 
incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).

With regard to personal assault cases, the Court pointed out 
in the Patton case that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Patton, supra, citing VA 
Adjudication Procedure Manual M21-1, Part III, 5.14c (8) 
(later redesignated as Part VI, 11.38b(2), and now 
rescinded).  The Court also held that those provisions of 
Manual M21-1, which provided special evidentiary procedures 
for PTSD claims based on personal assault, were substantive 
rules that were the equivalent of VA regulations.  See YR v. 
West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  As noted, the above cited manual provisions have 
been rescinded.  The current version of 38 C.F.R. § 3.304(f) 
essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, and new 
manual provisions provide guidance in developing PTSD claims 
based upon personal assault.  See VA Adjudication Manual 
(Manual Rewrite), M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Para. 17.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007)).  Other than his own statements, 
which are not consistent with the actual documentation of 
record, no corroborative data has been provided herein for 
such a possible further expert medical review and assessment.

The Board notes that, even if the described in-service 
stressor is verified, that would not necessarily support a 
diagnosis of PTSD; rather, it is the task of a psychiatric 
examiner to determine the correct diagnosis, based on current 
symptomatology, clinical evaluation, and appropriate testing.  
In the present case, there is no diagnosis of PTSD.

In addition, service connection for certain disorders, 
including SLE and some of the manifestations thereof such as 
arthritis, etc., may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from active military service.  38 U.S.C.A. §§ 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

As to his claim for SLE, the veteran has specifically argued 
that if, and assuming that, his SLE pre-existed service, 
.e.g., if he had a genetic predisposition to the problem, it 
was nevertheless aggravated during service.  Accordingly, the 
additional pertinent regulations with regard to aggravation 
are included below.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective from May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects (as opposed 
to those disabilities for which there may or may not be 
"predisposition", ill-defined genetical and/or so-called 
hereditary tendencies, e.g., diabetes mellitus, etc.), as 
such are not diseases or injuries within the meaning of the 
applicable legislation and are not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.   See Winn v. Brown, 
8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90.  However, the VA General Counsel has 
further noted that if, during service, superimposed disease 
or injury occurs, service connection may be warranted for the 
resultant disability.  See also Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  See also VA VAOPGCPREC 67-90 (July 18, 1990), 
published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 
82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 
(1990).

To clarify further, in the case of diseases that are 
congenital, developmental, or familial in origin, VA may find 
that the disease, by its very nature, pre-existed the 
veteran's military service.  VAOPGCPREC 82-90 (1990).  Then 
the question becomes whether the manifestations of the 
disease in service constitute "aggravation" of the 
condition.  Id.  However, a disease of hereditary origin can 
be incurred in service.  "They can be considered to be 
incurred in service if their symptomatology did not manifest 
itself until after entry on duty."  VAOPGCPREC 67-90 (1990).  
"The mere genetic or other familial predisposition to 
develop the symptoms, even if the individual is almost 
certain to develop the condition at some time in his or her 
lifetime, does not constitute having the disease."  Id.  
"Only when symptomatology and/or pathology, in the sense of 
an active disease process, not just a mere predisposition to 
develop a disease, which process may or may not precede 
symptomatology exist can he or she be said to have developed 
the disease."  Id.


The service treatment records show that the veteran reported 
a history of foot trouble, frequent or severe headaches, and 
sinusitis at the time of his entrance examination in October 
and November 1966.  His blood pressure was recorded as 
150/104.  Mild sinus headaches was diagnosed on examination; 
no other abnormalities were noted.  

In November 1966, further evaluation was undertaken with 
regard to his headaches.  He said he had experienced severe 
headaches for the prior 4-5 years, described as pain all over 
the back of his head at any time of the day, not related to 
activity, and lasting 21/2 to 3 hours, accompanied by 
dizziness, upset stomach, and vomiting.  He said his doctor 
had given him tranquillizers, which had not helped.  His only 
relief was to go to bed.  Neurological examination was within 
normal limits.  

On the initial consultation in November 1966, it was 
concluded that his headaches were of psychogenic origin, and 
he was returned to his company immediately.  The report of 
that consultation is in the file.  It reflects that the 
common denominator in his life for the three years prior to 
entry into service had included being in a position where he 
was misused despite his personal sacrifices and hard work; 
that he was angry at this treatment but, because these people 
were parents, boss, etc, he felt he could not express his 
anger; and he thus held on to the anger and developed tension 
headaches.  It was noted that he had many obsessive-
compulsive traits, and pushed himself constantly, about which 
he was counseled.  The diagnosis was tension headaches.  

A statement is of record from a physician who recorded the 
veteran's blood pressure in November 1966 and noted that, 
while it was 142/92, this was when he had just walked into 
the examination and the physician felt that his true blood 
pressure was lower.  After 5 minutes rest, the reading was 
"130/86/68".

In March 1967, he had a dry, itchy rash on his arms without 
signs of pronounced rash elsewhere; he was given an 
antihistamine.




In April 1967, he was seen for complaints of back pain.  He 
said he had been in a car wreck in 1965, two years before, 
and had had some problems since then when he would bend the 
wrong way.  He had some tenderness over the right lumbar 
paravertebral muscles without spasms, for which he was given 
pain medication.

In May 1967, he had pressure and pain on several occasions 
involving his right ear, which was diagnosed as otitis 
externa for which he was given irrigation and ear drops with 
noted marked improvement.  

In September 1967, he said he had (unidentified) "trouble 
with both ears".  His tympanic membranes were normal and he 
was given ear plugs.

In January 1968, he had sinus blockage and small pustular 
acne on both shoulders, left greater than the right.  In 
February 1968, he had a cold with nasal congestion and cough, 
fever, and chills, diagnosed as flu syndrome.

In October 1968, he had a sore throat.  There was 
inflammation without exudates and normal flora.  In January 
1969, he had similar sore throat symptoms.  Except for some 
serous otitis in his ears, the throat looked "OK".  He was 
given conservative medications for what was diagnosed as a 
viral upper respiratory infection.

On a flight physical examination in February 1969, he checked 
having had ear, nose, and throat trouble; frequent or severe 
headaches, high or low blood pressure, and said he had been a 
sleep walker.

Complete dental records are in the file.  In particular, 
dental records from April and May 1969 show care for surgical 
extraction and later, excess packing in the socket area was 
removed when a lesion was noted on the bucal mucosa 
surrounded by an erythematous 4-mm. area.  No subsequent 
notations were seen.


In June 1969, he was seen with headaches, vomiting, and 
diarrhea for two days.  He was admitted and given Thorazine 
and Paregoric.  In July 1969, he was said to have 
hemorrhoids.  In September 1969, he complained of a stiff 
neck, for which he had tried hot compresses.  Diagnosis was 
cervical spasm.  Hot packs and muscle relaxants were 
prescribed.

In October 1969, he had a rash on his upper arm,  The 
examiner noted a patch of papular, occasionally pruritic rash 
on the inner surface of the left biceps.  It had been slowly 
enlarging in the face of Desenex ointment.  Questionable 
eczema was the impression.  Soon thereafter, he was seen for 
abdominal pain and diarrhea for which he was given Kaopectate 
without untoward residuals.

In February 1970, he was seen for upper respiratory 
infection, sinus blockage, cough and sore throat.  Actifed, 
ASA, and throat spray were prescribed.

On his separation examination in July 1970, the blood 
pressure reading was 120/78 and there were no noted 
abnormalities or complaints.

On the initial VA examination in 1987 (with some laboratory 
tests also run in early 1988), the veteran was found to have 
some skin lesions described as a macular erythematous rash 
with small pustules involving the nasolabial folds, 
bilaterally.  He had a history of palpitations and 
tachycardia, and clinical findings and a diagnosis of 
hypertension which was not well controlled, and his eyes 
reflected AV nicking; an ECG was normal.  He had a hearing 
impairment.  His liver tests were elevated which was felt to 
be due to ethanol abuse.  He had a healed fracture of the 
middle third of the left clavicle and left shoulder 
tendonitis; wrist scarring was noted as a result of carpal 
tunnel release in 1983.  His non-fasting glucose level was 
high at 143 (normal 74-116 mg/dL).  SLE was not demonstrated 
nor diagnosed and there was no evidence of a psychiatric 
disorder including PTSD.

He was hospitalized in a VA facility in January 1991 with a 
possible myocardial infarction.  

Clinical treatment records from a penal facility in 1993 
refer to his elevated blood pressure readings, upset stomach, 
not sleeping, having hurt his left wrist on the job, being 
very shaky and having flushed skin.  

It is unclear when he was initially incarcerated for what was 
described as "the 50 year murder charge", but he has 
provided a VA Form 21-4142 citing various treatments within 
the TDCJ starting in mid-1994.  Many of his TDCJ clinical 
records including from other treatment facilities, are in the 
file showing that in July 1994, he was to be evaluated for 
various complaints including major depression, rule out 
generalized anxiety.  In July 1994, he was seen with 
complaints of the room spinning, sweating, vomiting, chest 
pain and dizziness.  In August 1994, he was seen for being 
mildly depressed.  One notation was that he had a history of 
mental health problems.  He said he had become stressed and 
had sleeping disturbances due to a murder of his girlfriend 
at his house.  He reported that the accidental dropping of an 
old rifle had led to the death of a friend.  

Clinical records from 1995 showed complaints of dizziness, 
left ear pain, ringing in his ears, with poor gait and 
stumbling (he failed a tandem test), which as felt not to be 
due to his inner ear.   

In August 1996, he said he had problems related to his job; 
he had had an injury in a car accident and was assigned a job 
he felt he was unable to do.

In 1997, he had some anxiety due to his health.  It was felt 
by the examiner that there was "no evidence of mental 
illness, just needed to ventilate" about his case and his 
frustration about dealing with the criminal justice system.  
Other assessments in April and May 1997 was that he had 
problems with visual loss, aging, arthritis, hypertension and 
major depressive disorder, recurrent.  In June 1997, he had a 
boil on his buttock, hurt his right foot and ankle, and 
developed a staph infection.  A notation was made that he 
seemed to have some fixations on certain parts of his body 
during the recurring infection, and medications were tried to 
help the problem including from a psychological support 
standpoint.  He was also seen for hematuria, dysuria, and 
nocturia; then, and in 1998, he was seen for chronic 
prostatitis and bladder outlet obstruction symptoms.  He also 
had care for his recurrent skin rashes, including on his 
right leg and penis.

In April 1998, he underwent a transurethral resection of the 
prostate with transurethral incision of the bladder neck.  
Pathology report showed benign hyperplasia of the prostate 
and no sign of malignancy.  He has since received ongoing 
care for bladder and urinary complaints, reports of which are 
in the file.

In June 1998, he had removal of a hyperkeratotic superficial 
dermatitis on his right lower leg, lateral aspect.  Numerous 
visits were documented to receive care for dermatological 
lesions on multiple locations and variously described and 
diagnosed. 

In April 1999, he was seen for complaints about his current 
housing assignment.  He felt that the mailroom had stopped 
some of his mail from going out.  He was described as 
somewhat anxious but in good control of his feelings and 
behavior.  In August 1999, he complained of bone spurs in his 
heels.  Diagnoses included hypertension under control, 
chronic dermatitis and prostatitis, osteoarthritis and 
elevated liver enzymes (rule out hepatitis).  He was seen on 
several occasions for joint complaints and arthritis was 
diagnosed.

In June 2000 he was seen for "anxiety and problems".  In 
July 2000, there was a notation that he said his stress had 
increased and he thought that his blood pressure had 
increased as a result of that.

In August, September and October 2000 he had a lump under his 
right arm which he said had been present for about six 
months, and referred to a positive family history of 
lymphomas.  He also complained of his head hurting and 
blurring vision, numbness in his feet and hands, and kidneys 
hurting in the morning; he had adenopathy in the groin, a 
skin rash and headaches.  In October 2002, the red, scaly 
rash was found on his genital and back areas.  In November 
and December 2000, he complained of psoriasis of three years' 
duration, a knot on the side of his tongue, night sweats, and 
trouble swallowing.  

By January 2001, he was noted to have symmetrical lesions on 
his upper back, with mild redness on his cheeks.  He said 
that psoriasis and MRSA (methicillin resistant staphylococcus 
aureas) had started about the same time.  In February 2001, 
he said that he had had psoriasis since 1997 for which a 
topical steroid was not working, and asked for systemic 
steroids.  He was told that might worsen the problem.  
Examinations showed plaques on the scalp, ears, and upper 
back, and scattered lesions of a nonpustular nature, and 
erythematous scaly lesions on his central face area.  
Diagnoses were psoriasis and seborrheic dermatitis.  By March 
2001, there seemed to be some improvement in some areas.  In 
March 2001, X-rays showed mild degenerative changes in the 
lower cervical spine.  

Clinical records show that in October 2003, he was being 
treated for disseminated lupus erythematosus (DLE).  

After numerous attempts to acquire records, it appears that 
all available pertinent prison clinical report are now in the 
file.

In April 2006, fellow inmates provided statements to the 
effect that they had observed the veteran's identification 
card issued in 1994 which was now worn out and different from 
the one now issued; and that they observed that the veteran's 
face has a red, raised rash across it which seemed to be more 
prominent across his cheeks and nose and was getting worse.  
One affiant said that the veteran now walked like an old man 
with arthritis and had been medically unassigned from work.  
Another has described his current symptoms.

The veteran has argued that the above supports his allegation 
that he had the facial rash at the time he entered the TDCJ 
system in 1994; and that he was being treated for anxiety and 
sleep deprivation with stated medications.  This may well be 
the case, but it remains irrelevant to the issue at hand with 
regard to both PTSD and SLE, since his entry into the prison 
system in 1994 was 24 years after his service separation.  

Pursuant to the Board's remand, additional assessments were 
undertaken, reports of which are in the file dated in June 
2007.  With regard to the hypertension claim which had 
earlier been withdrawn by the veteran, the medical expert 
opined that it was less likely than not that his hypertension 
was caused by military service.  

With regard to the SLE issue, it was noted that he was 
specifically found to have had SLE in 2005.  Nonetheless, 
whenever the onset, (e.g., even if there had been vague signs 
many years earlier, as asserted above), he opined that there 
was nothing to sustain a conclusion that it had been a result 
of service.  The examiner also addressed some of the 
voluminous textual materials of record with regard to SLE.  

Specifically, with regard to the veteran's claim that he may 
have had pre-existing SLE tendency which was exacerbated by 
the trauma of tooth pulling, that he could find no evidence 
whatsoever that these SLE symptoms had their initial 
appearance in service, or that a clinical trauma as 
insignificant as a wisdom tooth or any physical trauma for 
that matter could bring about the onset of the disorder, 
especially 30 years later.  Moreover, he suggested that if 
trauma were to play a role, it would be more likely that the 
trauma involved would be the veteran's incarceration. 

Current clinical data sustains that the veteran is diagnosed 
with and treated for SLE, which, according to one such 
report, was purportedly first observed on May 9, 2005.  His 
associated symptoms include polyarthritis.  Other clinical 
notations would appear to reflect that he was being treated 
with steroids for lupus as early as 1993 or 1994, and was 
seen for a facial rash with a classic DLE "butterfly" 
across the nose pattern in 1994 or so, and was diagnosed with 
DLE in 2003.  DLE is among the dermatological manifestation 
which in some cases, as identified in the VA rating codes 
(See Diagnostic Code 6350 under the provisions of 38 C.F.R. § 
4.88b, for rating infectious diseases, immune disorders and 
nutritional deficiencies). may predate but do not necessarily 
result in the systemic version, e.g., SLE.  

However, and in any event, there is no persuasive medical 
basis for concluding that anything in service was reflective 
or indicative of SLE or its precursors.  Nor is there 
anything to support a hypothesis that the veteran had a 
predilection for SLE prior to service or, even if he did, 
that anything in service reflected an increase in any natural 
pathology which might be assumed.

With regard to SLE, although there are numerous vague 
possible symptoms which may, in hindsight, be considered to 
have been precursors, the specific documented symptoms cited 
herein are not in that category, and have been specifically 
discarded by medical experts in that regard.  

SLE is now present, and has been present for some years, 
perhaps even with the early signs of skin changes diagnosed 
as DLS in 1994 and as observed by his fellow inmates.  
However, SLE was not exhibited in service or for a number of 
years thereafter, and is unrelated to anything of service 
origin.  The only opinion to the contrary is by the veteran, 
who may proffer observations but is not qualified to provide 
either a nexus opinion or diagnosis.  The evidence in that 
regard is not equivocal, and a reasonable doubt has not been 
raised to be resolved in his favor.  

As for PTSD, the veteran has written voluminous accounts of 
alleged stressor-related problems in service, some in great 
detail.  These allegations are all documented in the file and 
have been studied verbatim in considering the present appeal.  
However, there is no substantiation for any of these in the 
available original clinical records from service or in any 
other documentation which has been submitted.  He has been 
given every opportunity to provide corraborative data, and 
none has been forthcoming.  Moreover, given the nature of the 
allegations and the internal inconsistencies therein and in 
comparison to the documentation actually of record, his 
assertions in that regard are neither credible nor 
collaterally sustainable.

More important, with regard to PTSD, while he has admittedly 
had a lifelong problem with circumstantial stressors of one 
type or another including before service (as documented 
virtually at entrance into service) and while incarcerated, 
the record does not show that the veteran has ever been 
diagnosed with PTSD, nor that he has any mental health 
problem, including PTSD, which has ever been linked by 
trained specialists to service.  

And, as noted by the medical expert, his incarceration for a 
50-year term in prison, not surprisingly, may well have 
generated some anxiety which previously had been present on 
only an occasional basis.  Thus, if there was a trauma 
causing stress, it was not of service origin.  Again, it is 
noted that while all pertinent service records now appear to 
be in the file, none of his alleged personal in-service 
stressors have been confirmed or detailed in such a fashion 
that confirmation is in any way possible through feasible and 
responsible means.  The duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In summary, as noted above, for service connection to be 
awarded for PTSD, three elements must be present:  (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and a claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor(s) actually occurred.  In 
this case, none of those has been supported by credible 
evidence or medical opinion.  The evidence is not equivocal, 
and a reasonable doubt is not raised to be resolved in his 
favor.

III.  Increased Evaluation for Defective Hearing, Left Ear

As noted above, additional guidelines have recently been 
issued by the Court of Appeals for Veterans Claims with 
regard to increased ratings cases and mandatory notice, in 
Vazquez-Flores v. Peake, supra.  Further notice is not 
required in this case because, upon review of the file, the 
Board finds that every effort has been made to inform the 
veteran as to what is required for increased compensation for 
the herein concerned disability; and he has affirmatively 
indicated by his actions and words that he fully comprehends 
what is required.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 hertz (Hz).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes eleven auditory acuity levels 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness.  38 C.F.R. §§ 4.14, 4.85, 
Diagnostic Code 6100 (2007).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b) (2007).  

The Court has noted that the assignment of disability ratings 
for hearing impairment are basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Service evaluations including audiometric test results are in 
the file for comparative purposes.  As with other medical 
data since his incarceration, some examinations have not been 
able to be performed.  Fortuitously, at his most recent 
prison facility, audiological testing could be and has been 
accomplished.

On the authorized audiological evaluation in June 2007, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
40
45
55
80
85

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.

These findings equate, along with the normal hearing in the 
right ear, with a noncompensable level of compensation for 
his service-connected hearing loss.  Since hearing impairment 
is service connected for only the one ear, the loss in that 
ear would have to be much greater than at present at all 
conversational levels (or he would have to have total 
deafness, not of misconduct origin, in the other ear) to 
receive compensation pursuant to the regulations.  In that 
regard, it is noteworthy that he has relatively adequate 
hearing below 3000 Hz, the predominant conversational ranges; 
and discrimination in the left ear is at 92 percent of 
normal. 

The veteran argues that he has not been considered for an 
extraschedular rating for his hearing impairment in the left 
ear.  The potential application of various provisions of 
title 38 of the Code of Federal Regulations has also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The criteria for 
rating hearing loss are quite specific, as identified above.   
In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected left ear 
hearing loss has resulted in unusual or marked interference 
with employment or necessitated frequent periods of 
hospitalization within or without his prison environment.  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
Rating Schedule standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The appeal as to whether new and material evidence has been 
submitted to reopen the veteran's claim with regard to 
entitlement to service connection for hypertension is 
dismissed.

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for systemic lupus erythematosis is 
denied.

An increased (compensable) evaluation for service-connected 
defective hearing in the left ear is denied. 

_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


